Citation Nr: 0731313	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-38 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating greater than 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 RO rating decision which denied 
the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed a claim in April 2003 indicating his PTSD, 
rated as 50 percent disabling, had worsened in severity.  

The last Supplemental Statement of the Case (SSOC) relating 
to this claim was issued in June 2005.  Thereafter, the 
veteran provided a lengthy private examination report from 
October 2005 conducted by private psychologist Dr. Brustad.  
The evidence is a non-duplicative medical opinion indicating 
the current severity of the veteran's PTSD.  The veteran, in 
submitting the document, indicated that he did not waive 
local jurisdictional review of the report. 

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and is 
clearly relevant to the issue because it provides medical 
opinions supporting the veteran's contentions.  The veteran 
did not provide a waiver for RO first review of these medical 
opinions and, therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for readjudication 
of the issue on appeal and the issuance of a supplemental 
statement of the case.

Additionally, the medical opinion indicates the veteran has 
been seeking private treatment outside the VA.  Although some 
private opinions are in the C-file, they are few and far 
between and submitted by the veteran himself.  The RO should 
make an attempt to obtain any and all private treatment 
records the veteran identifies, to include those from Dr. 
Brustad.  

The veteran was last afforded a VA examination in September 
2004, three years ago.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).  Given the 2005 private examination 
report, there is evidence indicating the last VA examination 
may not reflect the current state of the veteran's condition.  
A new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from any private medical 
provider sought for his PTSD, to include 
Dr. Brustad.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented. 

2. After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his post-traumatic stress disorder (PTSD) 
to ascertain the current severity of the 
condition. The examiner must conduct all 
necessary tests to ascertain the 
manifestations, if any, of the veteran's 
conditions. 

The examiner should review the claims 
folder and provide a complete rationale 
for any opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered specifically 
those rendered by past VA examiners and 
any private doctor, to include Dr. Brustad 
in her October 2005 report. 

3.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

